Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 1 of 15

IN 'I`HE UNITED STATES BANKRUPTCY COURT
F()R 'I`HE DISTRICT OF DELAWARE

 

 

 

In re: : CHAPTER ll
EXIDE TECHNOLOGIES, : Case No. 13-11482 (KJC)
Reorganized Debtor.
WEST SALEM STORAGE, LLC, : Adv. No. 17~51826 (KJC)
' (Re: D.I. 4)

Plaintiff,
V.
EXIDE TECHNOLOGIES,

Defendant.

OPINION’

West Salem Storage, LLC (the c‘Plaintit`t” or “West Salem”) fried a complaint against the
reorganized debtor, Exide Technologies (“Exide”), seeking a declaratory judgment that the
confirmed plans in Exide’s two prior bankruptcy cases did not discharge West Salem’s claims
against Exide based on the Comprehensive Environmental Response Compensation and Liability
Act (“CERCLA”) or its Oregon state law equivalent Currently before the Court is Exide’s Motion
to Dismiss Complaint under cheral Rule of Civil Procedure lZ(b)(o) and Federal Rule of
Bankruptcy Procedure 7¢.')12.2 Por the reasons set forth below, the Motion to Dislniss Will be

granted

 

‘ This Court has jurisdiction to decide the Motion pursuant to 28 U.S.C. § 157 and § l334(b). ThiS
is a core proceeding pursuant to 28 U.S.C. § lS?(b)(Q)(B) and (i).
2 Adv. D.I. 4 (the “Motion to Dismiss”).

 

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 2 of 15

FACTUAL ALLEGATIONS

The Complaint alleges the following facts

This adversary proceeding involves environmental contamination at 576 Patterson St. NW,
Salem, Oregon (the c‘Property”). Exide or its corporate predecessors previously owned and
operated a battery manufacturing plant on the Propeity. West Salem purchased the Property in
201 l. (Cornpl. ‘Hi). West Salem incurred expenses of nearly $l million due to the presence of lead
on the Property. (Compl. 1[2). West Salem did not learn about the presence of lead in
concentrations above regulatory standards inside the building on the Property untii the spring of
2017. (Id.).

Ownership History of the Propertv

From 1945 to 1983, Gould Inc. and its corporate predecessors owned the Property.
(Compl. W). In 1983, Gould Inc. conveyed the Property to GNB Batteries, Inc. (Compl. 1{9).
Through a series of name changes, GNB Batteries, Inc. eventually became GNB Technologies,
Inc. In 2001, GNB Technologies, lnc. merged into Exide Coiporation. (Compl. 1§10). Prior to the
merger, the New York Times reported that Exide Corporation Was the World’s largest
manufacturer of automotive batteries, and GNB Technologics manufactured automotive and
industrial batteries (Compl. 1]12).

On June 28, 2002, Exide Technologies, f/k/a EXide Corporation, conveyed the Property to
Fai'ies Salem Properties, LLC. (Compl. ‘1]13). The Special Warranty Deed states that Exide is the
“successor by merger to GNB Batteries, Inc.” (Id.).

On June 15, 2007, Faries Salem Properties, LLC conveyed the Property to Patterson
Business Parl<, LLC. (Compl. 114). On l\/larch 2, 201 i, Patterson Business Park, LLC conveyed

the Property to EverGreen Enviromnental Development Corporation. (Compl. 1115). On

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 3 of 15

November 30, 201 i, EverGreen Environmental Development Corporation sold the Property to the
Plaintiff`, West Salem. (Cornpl. 1116).

Relnediation of Lead in the Soils on the Propertv

In the early 1990s, the Oregon Department of Environmental Quality (“DEQ”) became
aware of` lead contamination in soils at the Property. (Cornpl. 1129). According to the DEQ, “spilis
of lead occurred during GNB Battery’s operations.” (Id.).

fn November 1999, DEQ determined that no further action was required to remediate lead
contaminated soil at the site, on the condition that, among other things, the deed to the Propeity
Wouid contain an easement and equitable servitude (“EES”) limiting the site usage to industrial
operations only. (Compl. ‘§[30).

Exide’s Chapter 11 Cases

In April 2002, Exide filed for chapter 1 1 bankruptcy protection in this Court (Case No. 02“
11125) (Compl. 1i17). On May 10, 2002, EXide obtained an Order from this Court authorizing the
sale of de minimis assets (Compl. 1{18). The Order states “nothing in this Order or any asset
purchase agreement reieases or nuilifies any liability to a governmental entity under police and
regulatory statues or regulations that any entity Would be subject to as the owner or operator of the
property after the date oi" entry of this Order.” (Ia'.). On June 4, 2002, a Notice of Sale of De
Minimis Assets Was issued stating that the Property Was being sold as a De Minimis Asset pursuant
to the Court’s May 10, 2002 Order. (Compi. 1119). Shortly thereafter, on June 28, 2002, Exide sold
the Property to Faries Salem Properties, LLC. ([d.). In April 2004, the Court confirmed Exide’s
plan of reorganization (Compl. §20).

In June 2013, Exide filed a second chapter 11 bankruptcy case (Case No. 13-11482)
(Compl. 1§21). As part of the June 2013 bankruptcy case, EXide filed the “Global Notes,

Methodology, and Specific Disclosures Regarding the Debtor’s Scbeduies ofAssets and Liabiiities

3

 

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 4 of 15

and Statement of Financial Af`fairs,” which listed the name and address of every site for which the
debtor received notice in writing by a governmental unit that it may be liable or potentially liable
under, or in violation of, an environmental law. (Cornpl. 1122). Exide identified the Property on

page 362 of 398 pages in that document (Id.).

Exide listed F aries Salem Properties, LLC (the party to whom Exide had sold the Property)
as an unsecured creditor in Exide’s 2013 bankruptcy case, (Compi. 1124), but by June 2013,
Plaintiff West Salem had owned the Property for more than a year and a half. (Compl. 1123).
However, Exide did not list Plaintiff West Salem as an unsecured creditor in Exide’s 2013
bankruptcy case. (Compl. 1125). Exide did not provide actual notice of its 2013 bankruptcy to
Piaintiff West Salem. (Compl. 1l26). During the course of Exide’s second bankruptcy case (2013-
2015), Plaintiff West Salem did not know that lead was present in the building on the Property at
levels that would require it to vacate its tenants and conduct substantial investigation, remediation
and restoration work at the Property. (Compl. 1128).

fn l\/Iarch 2015, this Court confirmed Exide’s plan of reorganization (Cornpl. 1127).
Articles 12.2, 12.7 and 12.11 of the confirmed plan contained discharge, claim holder release and
injunction provisions3

Plaintiff’ s Purchase and Use of the Propertv; Discoverv of Lead in the Building

Prior to Plaintiff West Salem’s purchase of the Property, the building on the Property was
leased to tenants that were using it for non~industriai commercial and recreational uses.
(Compl. 1131). On Novem‘oer 18, 201 l , prior to Plaintiff West Salem’s purchase of the Property,

DEQ informed Plaintiff that commercial and recreational uses of the Property were acceptable as

long as there was no contact with the contaminated soil. (Compi. 1l32). Plaintiff West Salem

 

3 Main Case D.I. 3409.

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 5 of 15

purchased the Property and leased it to various tenants who used it for commercial and recreational
purposes (Compl. 1133).

On February 2, 20l7, DEQ informed Plaintiff that removing the 1999 deed restriction
limiting the site usage to industrial operations required further investigation and remediation of
shallow soils and “tlre historic building will also be required to be tested for the presence of lead
dusts and residues.” (Compl. 1l34). ln late February 2017, DEQ learned that dust samples from
inside the former battery building contained high levels of iead. (Compl. 1135). On March 23,
2017, DEQ, the Oregon I-lealth Authority, and Oregon OSHA required that the building be closed
until cleaning and further assessment could be completed (Compl. 1[36). Immediately thereafter,
Plaintiff West Salem vacated five commercial tenants from the building and delayed the plans for
a sixth tenant to open its business at the Property. (Compl. 1l37). in April 20l7, in response to
DEQ’s requirement to investigate and remediate the Property, Plaintiff West Salem entered into
an agreement with DEQ in which it agreed to pay for DEQ review and oversight of the
investigation and cleanup of hazardous substances at the Property. (Compl. 1}38). Plaintiff West
Salem has incurred approximately $1.2 million of expenses related to the investigation and
remediation of lead at the Property and approximately $202,000 compensating tenants for damages

sustained for not having access to the Property. (Cornpl. 1[39).

DISCUSSION
Exide seeks dismissal of the Cornplaint, arguing that West Salem’s environmental liability

claims arose before Exide filed its 2013 bankruptcy petition, and, therefore, are subject to the

 

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 6 of 15

discharge, release and injunction provisions in the 2015 confirmed plan.4 Exide contends that
discharging the claims does not violate the Due Process Clause of the Constitution because West
Salem was an unknown creditor who received constructive notice of the bar date for filing claims
via publication

West Salem counters that its claims were not discharged because the claims arose after
confirmation of Exide’s plan in 2015. West Salem argues that the Third Circuit’s test for
determining when a claim arises - - the Gr'ossman ’s “exposure test” - - does not apply to
environmental liability claims Instead, West Salem asserts that the Court should employ a “fair
contemplation” test, under which its claims would arise post-confirmation due to the lack of indicia
pre-petition to alert West Salem of its potential claims against Exide. Alternatively, West Salem
contends that its claim did not arise pre-confirmation under the Grossman ’S test because it was not
exposed to Exide’s product or conduct until 2017, when it became aware of the lead dust inside
the building Finally, West Salem also argues that dismissal is improper because it did not receive
constitutionally sufficient notice of the bankruptcy case or bar date for filing claims.

(a) Motion to Dismiss Standard

Fed. R. Civ. P. 12(b)(6), made applicable by Fed. R. Bankr. P. 7012(b), governs a motion
to dismiss for failure to state a claim upon which relief can be granted “The purpose of a motion
to dismiss is to test the sufficiency of a complaint, not to resolve disputed facts or decide the merits
of the case.”5 When reviewing a motion to dismiss, the court will construe the complaint “in the

light most favorable to the plaintiff.” 6

 

4 Because I find that the claims were discharged by the 2015 plan confirmation, l do not address
the issue of whether the claims were discharged even earlier by the plan confirmed in the 2002 bankruptcy
case.

5 Pau] v. brief Co)'p. (In re brief Coip. Mic."oprocessorAnti'trnst Li`n'g.), 496 F. Supp. 2d 404, 407
(D. Del. 2007) (citing Kost v. Kozakfewicz, l F.3d 176, l83 (3d Cir. 1993)).

6 Bw'tcfi v. Mifberg Fcrciors, IHC., 662 P.3d 212, 220 (3d Cir. 2011) (quoting fn re Ins. Brokerage
Am‘in'ust Lr'lig., 618 F.3d 300, 314 (3d Cir. 2010)).

6

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 7 of 15

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.”’7 “While a complaint
attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, . . . a
plaintiffs obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief" requires more than
labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.
Factual allegations must be enough to raise a right to relief above the speculative level.”8 The
Court of Appeals for the Third Circuit has outlined a three-step process to determine the
sufficiency of a complaint under Twombly and Iqbal:

First, the court must “tak[e] note of the elements a plaintiff must plead to state a

claim.” Second, the court should identify allegations that, “because they are no

more than conclusions, are not entitled to the assumption oftruth.” Finally, “where

there are well-pleaded factual allegations, a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement for relief.” 9
When deciding a motion to dismiss, a court may not consider matters extraneous to the pleadings,
but “a document integral to or explicitly relied upon in the complaint may be considered without
converting the motion to dismiss into one for summary judgment.”f° The movant carries the
burden of demonstrating that dismissal is appropriatedl

(b) The Plaintiff’s Claims Arose Bef`ore Plan Confirmation in 2015
Addressing unknown future claims in a bankruptcy case involves “two competing concerns:
the Bankruptcy Code’s goal of providing a debtor with a fresh start by resolving all claims arising

from the debtor’s conduct prior to its emergence from bankruptcy; and the rights of individuals

who may be damaged by that conduct but are unaware of the potential harm at the time of the

 

l Ashcroft v. Iqbal, 556 U.S. 662, 678 (20()9) (quoting Be]l Atlarrti`c Cr)rp. v. Twomb]y, 550 U.S.
544, 570 (2007)).

3 Twombly, 550 U.S. at 555 (citations omitted).

9 Bnrtch, 662 F.3d at 221 (citations omitted).

w Ang.s'mdt v. Midd-Wes! School Disf., 377 F.Bd 338, 342 (3d Cir. 2004) (quoting U.S. Express
Lines, Lfd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002)).

11 fn re brief Corp. Mi`croprocessor Ant:'ti'us)‘ Litig., 496 F. Supp. 2d at 408.

7

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 8 of 15

debtor’s bankruptcy.”12 The parties dispute how to determine when West Salem’s environmental
claims “arise.” They suggest two options: the Grossman ’s “exposure test,” or the “fair
contemplation” test.

The Third Circuit’s Grossman ’S decision, as later expanded in the Wrighl v. Owens
Cr)rning decision, instructs that “a claim arises when an individual is exposed pre-confirmation to
a product or other conduct giving rise to an injury that underlies a ‘right to payment’ under the
[Bankruptcy] Code.”]3 The Third Circuit wrote that the test was “an amalgam of the two tests
that other Courts of Appeals generally follow - - the conduct test and the pre-petition relationship
test.”14 The “conduct test” arises “when the acts giving rise to [the] liability were performed, not
when the harm caused by those acts was manifested.”15 The pre-petition relationship test provides
that “a claim arises from a debtor’s pre-petition tortious conduct where there is also some pre-
petition relationship between the debtor and the claimant, such as a purchase, use, operation of or
exposure to the debtor’s product.”l(’ Thus, the Grossman ’S test “requires individuals to recognize
that, by being exposed to a debtor’s product or conduct, they might hold claims even if no damage

is then evident.”]7

 

12 Wri'ghf v. Owens Corning, 679 F.3d 101,l05 (3d Cir. 20l2)

13 Wrig]it, 679 F.3d at 107; JeId-Wen, IHC. v. ch Brzmt (In re Grossman ’S, lnc.), 607 F.3d l 14, 125
(3d. Cir. 2010). Grossnmn’s held that a claim arises when an individual is exposed prepetition to the
Debtor’s product or conduct giving rise to an injury which underlies a right to payment Grossmmi ’S, 607
F,3d at 125 (emphasis added). i/Vri`gh! clarified that a claim arises if an individual is exposed pre-
conjirmmion to the product or conduct giving rise to the injury. Wright, 679 F.3d at 107 (emphasis added).

141/night 679 red ar 106.

15 Id. (citing Watson v. Parker (In re Parker), 313 F.3d 1267 (10tli Cir. 2002) and Gmd'y v. A.H.
Robins Co., 839 F,2d 198 (4th Cir. 1988)).

16 Ia'. (quoting Gr'ossman’s, 607 F.3d at 1230); see also Epsl'ein v. Ojjf’l Connn. of Unsecw'ed
Ci'edftors (In re Pl`per Aircmft Corp.), 58 93d 1573, 1576 (l ith Cir. 1995); Leme]le v. Um'versa] Wg.
Co:p., 18 F.3d 1268 (5th Cir. 1994); United Smtes v. LTV Corp. (In re Chatecmgay Corp.), 944 F.2d 997
(2nd Cir. 1991).

" Wi'i'ght, 679 P.3d at 106.

 

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 9 of 15

West Salem argues that it was not exposed to the Debtor’s product - - batteries - - or the
Debtor’s conduct - - battery manufacturing - - prepetition West Salem’s claims, however, are for
costs incurred in cleaning up contamination on the Property due to the Debtor’s products and
conduct When West Salem purchased the Property in 201 1, it learned that the Property was subject
to an EES that restricted the Property’s use due to environmental contamination caused by the
Debtor’s products and conduct on the Property. Thus, well before plan confirmation in 2015, the
EES notified West Salem that the Property had been exposed to Exide’s product (lead) or conduct
(environmental contamination) that could give rise to an injury, even though at the time West
Salem purchased the Property, it was not aware of the extent of any potential injury. Under the
Grr)ssman ’s test, West Salem’s claims arose prepetition

However, West Salem argues that Gr‘ossman’s application to environmental claims is

8

unclear. The plaintiffs in Grossman ’s were tort victims pursuing product liability claims,1 and

the Grossman ’s Court noted that it was not deciding whether the exposure test should apply to
environmental cleanup claims.19 Therefore, West Salem argues that this Court should analyze
environmental claims using the Ninth Circuit’s “fair contemplation” test.

The “fair contemplation” test provides that “all future response and natural resource
damages cost[s] based on pre-petition conduct that can be fairly contemplated by the parties at the

time of the [d}ebtors’ bankruptcy are claims under the [Bankruptcy] Code.”’211 A party fairly

 

111 Grossman ’s, 607 F.3d. at l 17-18. However, Grossman ’s is not necessarily limited to tort claims.
See ]n re Rodrignez, 629 F.3d 136, 139, 142 (3d Cir. 2010) (applying Grossnmn’s to determine when a
contractual claim arises).

19 Grossman’s, 607 F.3cl at 125 n.l l (“Because we have before us an asbestos case, we do not-
decide when a ‘claim’ arises in the context of an environmental cleanup case involving conflicting statutory
fraineworks.”).

211 California Dep)‘. OfHecr[{h Se:'vs. v. Jeiisen (In re Jensen), 995 F.2d 925, 930-31 {9th Cir. 1993)
(quoting fn re Nationa/ Gypswn, 139 B.R. 397, 409 (N.D Tex. 1992)); See also In re Chi'cago, Mi`lwaukee,
SI. Panl & Pac. R,R. Co., 974 F.2d 775, 786 (7th Cir. 1992) (“[W]hen a potential CERCLA claimant can
tie the bankruptcy debtor to a known release of a hazardous substance which this potential claimant knows
will lead to CERCLA response costs, and when this potential claimant has, in fact, conducted tests with

9

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 10 of 15

contemplates potential liability when there are sufficient indicia of future costs based on
prepetition conduct - - including knowledge by the parties of a site for which a debtor may be
liable as a potentially responsible party (or “PRP”) under CERCLA, notification by the EPA of
PRP liability, commencement of investigation or cleanup activities, or the incurrence of response
costs.21
Although West Salem agrees that it was aware of prior remediation efforts to clean up lead
contamination in the Property’s soil, it claims that, in 2011, the DEQ “clarified that occupational
uses were acceptable as long as there was not [.s'i'c] contact with the contaminated soil.”22 West
Salem contends that, at the time of Exide’s Plan confirmation in 2015, it could not have reasonably
predicted or “fairly contemplated” that it would incur any costs (let alone over $l million)
investigating and remediating lead in the building at the Property. Hencc, its clean-up claims did
not arise until Febr'uai'y 2017, two years after Plan confirmation when it became aware of
contamination in the building.
However, West Salem’s argument is not convincing lnformation available to West Salem
when it purchased the Property in 2011 included the EES, which states, in relevant part:
B. The 4-acr'e site is located in a residential/industrial area in Salem, Oregon.
The site consists of one large building that once housed offices, battery
storage areas and a battery finishing area. Also onsite are the inactive
components of a wastewater treatment unit, a materials storage area, a
loading dock, and a receiving dock. There are designated asphalt-paved
parking lots along the north and south property boundaries
C. lnvestigations have been performed at the site since l991 to assess
impacts to soil and groundwater from historical operating practices lhe
contaminants of concern were lead and the constituents of petroleum-

based heating fuel. The investigations were conducted in accordance with
DEQ-approved work plans.

 

regard to this contamination problem, then this potential claimant has, at least, a contingent CERCLA claim
21 Notional Gypls'zmi, 139 B.R. at 408.
22 Complaint, 1130; Ex. M and N.
10

 

 

5.1

5.2

5.3

5.4

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 11 of 15

The investigations confirmed that groundwater has not been impacted by
the chemicals of concern

The investigation confirmed the presence of elevated concentrations of
lead in shallow onsite soils. GNB removed contaminated soil in these
areas to the extent feasible in accordance with the Numerical Soil Cleanup
Levels . . . .

After providing a 30-day period in October 1998 for the public to
comment on the investigation and cleanup, the DEQ determined that no
further action is required to characterize the nature and extent of
contamination and no additional remedial action is required to address soil
contaminationl

By this Equitable Servitude and Easement, DEQ provides potential future
owners or lessees with knowledge of site conditions lt states that certain
restrictions apply to the excavation and placement of contaminated soils,
that the Property may be used for industrial operations only, and required
DEQ review and approval of site activities if current zoning or site use
changes

The provisions of this Equitable Servitude and E`,asement are intended to
protect human health and the environment

All conditions and restrictions contained in this Equitable Servitude and
Easement shall run with the land, until such time as any condition or
restriction is removed by written certification from DEQ that the
condition or restriction is no longer required in order to protect human
health or the environment

Any person who at any time owns, occupies, or acquires any right, title or
interest in or to any portion of the Property is and shall be conclusively
deemed to have consented and agreed to every condition and restriction
contained in this Equitable Servitude and Easement, whether or not any
reference to this Equitable Servitude and Easement is contained in the
instrument by which such person or entity acquired an interest in the
Property.

The Owner of any portion of the Property shall notify DEQ at least ten
(10) days before the effective date of any conveyance, grant, gift, or other
transfer, in whole or in part, of Owner’s interest in the Property.

The Owner of the Property shall notify DEQ within thirty (30) days
following Owner’s petitioning for or filing of any document initiating a

11

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 12 of 15

rezoning of the Property that would change the base zone of the Property
under the Polk County zooming code or any successor code.23

The EES provides information about the prior use and contamination on the Property.
Further, the EES limited the use of the Property. Removal of the EES or rezoning of the Proper'ty
could not occur without notice to the DEQ and an examination of whether the “condition or
restriction is no longer required in order to protect human health or the environment.”124 Therefore,
West Salem received information well prior to the 2013 bankruptcy filing that would allow West
Salem to fairly contemplate incurring future response and natural resource damages costs on the
Property.

Accordingly, whether l apply either the Grossman’s test or the fair contemplation test to
the facts alleged in the Compiaint, the result is still the same. West Salem’s claims arose prior to
Exide’s 2013 bankruptcy filing and, therefore, are subject to the discharge injunctions in Exide’s
Plan.

(c) West Salem had Constitutional Notice of the Bar Date and Confirmation Hearing.

West Salem also argues that Exide’s 2013 bankruptcy case did not discharge its
environmental claims because West Salem did not receive adequate notice of the bankruptcy case
filing.

“lnadequate notice is a defect which precludes discharge of a claim in bankruptcy.”25 Due
process requires notice that is “reasonably calculated to reach all interested parties, reasonably
conveys all required information and permits a reasonable time for a response.”26 Whether

specific notice satisfies these requirements depends on whether the creditor is known or

 

23 Paragraph 30 of the Complaint mentions the EES, although it is not attached as an exhibit A
copy of the ElES is attached to the Transmittal Declaration of Stephan .l. Della Penna Regarding
Memorandum of Law in Support of the Defendant’s Motion to Dismiss Complaint (Adv. D.l. 6).

24 nns, at S.r.

25 Chemetron Co)'p. v. Jones, 72 F.3d 341, 346 (3d. Cir. 1995).

26 jay

l2

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 13 of 15

unknown27 A known creditor is “one whose identity is either known or ‘reasonably ascertainable
by the debtor.”’28 The debtor must provide a known creditor with actual written notice of the bar
date.29

An unknown creditor, on the other hand, is “one whose ‘interests are either conjectural or
future or, although they could be discovered upon investigation do not in due course of business
come to [the debtor’s] knowledge.”’30 For unknown creditors, c‘constructive notice of the claims
bar date by publication satisfies the requirements of due process.”31

The Debtor did not provide West Salem with actual notice of the 2013 bar date. Therefore,
whether the Debtor’s publication notice of the bar date was sufficient depends on whether West
Salem was a known or unknown creditor

A creditor is a known creditor if its identity is “reasonably ascertainable” by the debtor.32
The Third Circuit explained the “reasonably ascertainable” standard as follows:

A creditor’s identity is “reasonably ascertainable” if that creditor can be identified

through reasonably diligent efforts . . . . Reasonable diligence does not require

impracticable and extended searches . . . in the name of due process . . . . A debtor

does not have a duty to search out each conceivable or possible creditor and urge

that person or entity to make a claim against it . . . . The requisite search instead

focuses on the debtor’s own book and records Efforts beyond a careful

examination of these documents are generally not required . . . .33

Exide sent notice of the bar date for filing a claim to the prior owner of the Property listed in

Exide’s books and records - - which was not West Salem. West Salem, however, relies on a

 

21 Id.

28 111 re Nort.el Nelworks, Inc., 531 B.R. 53, 63 (Bankr. D. Del. 2015) (quoting Chemetron C()r‘p.,
72 F.3d at 346).

29 fn re Energy Fntnre Hofdings Corp., 522 Bankr. 520, 529 (Bankr. D. Del. 2015).

30 Chemeh‘on, 72 F.3d at 346; Millane v. Cemral Hanover Bank Trzrs!, Co., 339 U.S. 306, 317
(1950).

31 See Cliemeh‘on, 72 F.3d at 348 (holding that notice to an unknown creditor is sufficient when it
was published in the The New Yr)rk Times and The Wall Streef Jozrrnal)_

12 Id. at 346.

33 Norfel Nei‘works, 531 B.R. at 63 (quoting Chemetron, 72 F.3d at 346-47 (internal quotation marks

and citations omitted)).

13

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 14 of 15

footnote in the Chemetron case, in which the Third Circuit acknowledged that “[s]ituations may
arise when creditors are ‘reasonably ascertainable,’ although not identifiable through the debtor’s
books and records.”% This requires an analysis of the specific facts and circumstances of the
case.35 West Salem argues that its ownership of the Property was reasonably ascertainable at the
time of Exide’s 20l3 bankruptcy filing through a simple title search. Or, West Salem argues, the
Debtors could have sent notice directly to the Property, addressed to the “current occupant.”

West Salem’s first argument is unconvincing because conducting title searches of over two
hundred properties36 is the sort of impractical and extended search that the Chemeh-'on Court, and
later decisions following Chemerron, decided was unnecessary37 The general rule in the Third
Circuit is that a debtor is not required to look beyond its own books and records.33 l\/ioreover,
“reasonable diligence” does not require the Debtors to provide “back-up notices” to entities other
than those listed in the Debtors’ books and records Here, the Debtors relied on the information in
their books and records to determine the owners of the properties with potential environmental
liabilities and provided notice to those owners. The notice was reasonable under the
circumstances

“lt is well settled that constructive notice of the claims bar date by publication, while less

direct than actual notice, generally satisfies the requirements of due process for unknown

 

34 Chemetr'on, 72 F.3d at 347 n.2.

35 jd-

36 The Debtors listed 237 properties subject to potential environmental liabilities on its Schedules
of Assets and Liabilities and Staternent of Financial Affairs. Adv. D.I. 23

37 See Chemetron, 72 F.3d at 347~48 (deciding it was not practical for the debtor to conduct title
searches on all properties surrounding the debtor’s sites to determine all persons who might have lived in
the area during the 20 years between the debtor’s operations at the sites and the chapter l l filing); 111 re
W.R. Grace & Co., 316 Fed.Appx. 134, 137 (3d Cir. 2009) (deciding that the debtor was not required to
conduct title searches for thousands of buildings where the debtor installed its products to determine the
current owners of the buildings); Pacr`j?ccorp and ch Co!l Bagley Corm-va!l & McCarthy v. W.R. Grace,
No. 05-764, 2006 WL 2375371, at *iU (D. Del. Aug 16, 2006) (finding the debtor was not required to
perform a title search to determine “numerous current and prior owners at numerous sites.”).

38 Chemetr'on, 72 F.3d at 347.

ill

 

Case 17-51826-K.]C Doc 24 Filed 03/28/19 Page 15 of 15

creditors.”39 The Debtors published Notice of Ently of the Bar Date Order Establishing Deadlines
for Filing Proofs of Claim Against the Debtors (the “Bar Date Notice”‘m) in The Wall Street
lournal, National Edition, and The New York Times, National Edition, along with “130 or so local
and regional newspapers throughout the U.S. and Canada, including newspapers in the Portland,
Oregon region where the property is located.”‘"

West Salem was an unknown creditor and, therefore, under the facts and circumstances of
this case, the Debtors’ publication notice of the claims bar date was sufficient

CONCLUSION

Whether l analyze West Salem’s claims under the Third Circuit’s Grossma.n ’S test or the
fair contemplation test, West Salem’s claims against Exide based on the costs to remediate
environmental damage on the Property arose prior to Exide’s 2013 bankruptcy case. Moreover, at
the time the Debtors provided notice of the bar date for filing claims in the 2013 bankruptcy case,
West Salem was an unknown creditor and, therefore, notice of the bar date by publication satisfies
due process.

Exide’s Motion to Dismiss will be granted An appropriate Order follows.

 

BY THE coURT:
Wv</i\ ja …)\
KEVINJ CAREYM

uNITED TATES NKRUPTC J DGE

Dated: March 28, 2018

 

39 Norfe] Nenvorks, 531 B.R. at 64 (citing Chemetron, 72 B.R. at 348).
4°See D.l. 696, Ex. 2.
41 Tr. (2/20/2018) at 9:12-15 (oral argument) (D.I. 4966); See also Ajfidavir ofPub)'icatr`on, at 118
(D.I. 1040) (stating that the Bar Date Notice was published in the October 4, 2013 edition of the Portlcmd
Oregonian (among other papers)).
15

